Citation Nr: 1614434	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post left inguinal hernia repair with chronic pain. 

2.  Entitlement to service connection for a stomach disability, claimed as gastroesophageal reflux disease (GERD) or dyspepsia, to include as secondary to service-connected status post left inguinal hernia repair or medication taken to treat service-connected disabilities of the lumbar spine and the cervical spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Willams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1996 to December 1999.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
The November 2011 rating decision continued the Veteran's 10 percent rating for status post left inguinal hernia repair with chronic pain and denied entitlement to service connection for a stomach disability.  The Veteran filed a notice of disagreement (NOD) in February 2012.  He was issued a statement of the case (SOC) in September 2012.  He perfected his appeal by submitting a VA Form 9 that was received by VA in October 2012.
In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.
The claims were remanded in January 2015 and September 2015 for additional development, they have been returned to the Board for adjudication. 
The Board has determined that the issue of entitlement to a total disability rating based on individual unemployaility has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  Thus, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's left inguinal hernia is postoperative and recurrent and not well supported by a truss.   

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's stomach disability is caused by his medications prescribed for treatment of his service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating (but no higher) for status post left inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015). 

2. The criteria for entitlement to service connection for a stomach disability have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in October 2011 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations, VA treatment records, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in November 2011, April 2015 and January 2016.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A January 2015 Board decision remanded the case for a VA examination and procurement of outstanding treatment records.  A VA examination was conducted in April 2015 and outstanding VA treatment records were associated with the claims file.  A January 2016 Board decision again remanded the case for an additional VA examination and addendum opinion in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional VA examination and addendum opinion were completed in January 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that there is no prejudice shown under Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Status Post Left Inguinal Hernia Repair

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Veteran currently has a 10 percent disability rating for his left inguinal hernia, post-operative, under the provisions of Diagnostic Code (DC) 7338.  Under DC 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small hernia, which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Under DC 7338, 10 percent is added for bilateral involvement, provided the second hernia is compensable. 38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).

In his October 2012 substantive appeal, the Veteran contends that his hernia should be rated 30 percent because it is recurrent.  He reported that he does not wear a truss and cannot wear a belt because of the tenderness to the area.  He reported that he has undergone two surgeries for this condition (both in service), and that they wanted to perform a third surgery in service, but he did not want to undergo another surgery.  In his February 2012 notice of disagreement, the Veteran stated that he believes he should be assigned a higher rating because his hernia adheres to the underlying tissue and pulls whenever he has to reach up or stretch.  He also noted that the area is very tender.  He also described his symptoms at his June 2014 Board hearing and noted that he has yet to undergo exploratory surgery to determine the source of his pain.  

In an April 2015 VA examination report, the examiner reported that the functional impact of the Veteran's hernia condition was the limited ability to lift due to restriction imposed by risk of recurrence of hernia.   The examiner further noted that there was no inguinal hernia detected currently but that the physical examination was consistent with residual of persistent pain in the area of the previous hernia.  

During the January 2016 VA examination, the Veteran reported that his left inguinal pain was essentially unchanged and remains tender to the touch.  He reported that he must always wear loose-fitting clothing.  He reports that he has not been referred to a general surgeon or other type of doctor who would prescribe a support truss or other support device.  The Veteran acknowledged that manual elevation of his scrotum is the only thing that provides relief.  He reported continuous daily left groin pain ranging from moderate to severe that worsens with increased activity.  

With respect to a physical examination of the Veteran, the examiner checked the box for "no true hernia protrusion" (as opposed to "no hernia detected").  The examiner noted that there was no indication for a supporting belt.  The examiner further noted that he had difficulty performing a complete inguinal examination due to the Veteran's tenderness on palpitation of the left groin.  

Under Diagnostic Code 7338, a 30 percent rating is warranted for inguinal hernia, small, postoperative recurrent, or unoperable irremediable, not well supported by truss, or not readily reducible.  Here, the medical evidence is unclear as to whether the Veteran's left inguinal hernia is recurrent.  The Veteran asserts, and the medical evidence confirms, that he had two surgeries related to his left inguinal hernia while in service.  Furthermore, despite continuous pain, the Veteran has declined additional surgical intervention for his symptoms.  In addition, the April 2015 VA examiner explicitly stated that he did not detect a left inguinal hernia but did state that the Veteran's ability to lift heavy items was limited because of the risk of the recurrence of the hernia.  Lastly, while the Veteran acknowledged that manual elevation of his scrotum is the only thing that provides relief, he also contends that he does not wear a truss and cannot wear a belt because of the tenderness to the area.  The January 2016 VA examiner noted "no true hernia protrusion" but also stated that his ability to perform the exam was limited by the Veteran's tenderness.  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent disability rating for status post left inguinal hernia repair is warranted. 

An even higher 60 percent disability rating under DC 7338 is not warranted, however, since there is no evidence that the Veteran's left inguinal hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

The Board has also considered whether an extraschedular rating is warranted.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having groin pain and tenderness.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for an inguinal hernia are inadequate.  Notably, the prior Board decisions acknowledged that the Veteran's service treatment records contain an August 1999 Medical Evaluation Board (MEB) report noting that the Veteran underwent a local block of the ilio-inguinal nerve with no significant improvement in April 1999, and that he underwent exploration of his left groin with division of the ilio-inguinal nerve in May 1999.  On remand the Board instructed the Agency of Original Jurisdiction to schedule a neurologic examination to determine the neurologic involvement related to his status post left inguinal hernia.  The Veteran underwent a nerve examination in January 2016 and a January 2016 rating decision granted service connection for incomplete paralysis of the ilio-inguinal nerve.  The record reflects that service connection has been established for status post left inguinal hernia repair with chronic pain, scar associated with status post left inguinal hernia repair with chronic pain, and incomplete paralysis of the ilio-inguinal nerve associated with status post left inguinal hernia repair with chronic pain.  

As all symptoms have been contemplated by the assigned ratings, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Service Connection for Stomach Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a stomach disability to include GERD and dyspepsia.  As the Veteran's VA medical treatment records reflect current diagnoses of GERD and dyspepsia, the issue is whether his stomach disability is related to his military service or a service-connected disability.  See VA Treatment Records.

The Veteran asserts that his stomach issues began when he started taking medications for his service-connected back disabilities and hernia.  See June 2014 Hearing Transcript.   In a January 2016 VA medical opinion, the examiner found that the Veteran's dyspepsia and GERD are not caused by or aggravated by his service-connected status post left inguinal hernia repair.  The examiner reasons that there is no physiological relationship as GERD is due to failure of the lower esophageal sphincter and dyspepsia is due to a number of multifactorial causes unrelated to surgery. 

Similarly, the examiner found it is less likely than not that the Veteran's dyspepsia and GERD are caused by or aggravated by the medication he takes for his service-connected disabilities of the lumbar and cervical spine.  The examiner reasons as follows:  "There are a variety of medications that could cause these conditions [opioids, NSAIDS, antibiotics, cholesterol-lowering drugs).  [The] Veteran has been prescribed each of these drugs and 50% of these drugs are not used for his service-connected spine conditions.  In order to opine whether the Veteran's spine medications cause his stomach disabilities would be speculative.  Actual causation cannot be selected from multiple potential causes."  

The examiner's statement leads the Board to conclude that at least some of the medications prescribed to treat the Veteran's service-connected disabilities can cause GERD or dyspepsia.  Moreover, the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his stomach symptoms has been consistent throughout the appeal period.  See June 2014 Hearing Transcript; October 2012 Substantive Appeal; February 2012 Notice of Disagreement.  

Thus, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service-connection for a stomach disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating of 30 percent (but no higher) for status post left inguinal hernia repair with chronic pain is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to service connection for a stomach disability, claimed as gastroesophageal reflux disease (GERD) or dyspepsia, as secondary to medication taken to treat service-connected disabilities of the lumbar spine and the cervical spine is granted. 


REMAND

Although the Board regrets the additional delay, the claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  Thus, a remand is necessary to develop the Veteran's TDIU claim.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the instant case, the Veteran is service connected for chronic mechanical lower back pain rated as 20 percent disabling, degenerative disc disease of the cervical spine stenosis rated as 10 percent disabling, status post left inguinal hernia repair with chronic pain which will be rated as 30 percent disabling (upon effectuation of the Board's grant by the RO), scar associated with status post left inguinal hernia repair with chronic pain rated as zero percent disabling, and incomplete paralysis of the ilio-inguinal nerve associated with status post left inguinal hernia repair with chronic pain rated as zero percent disabling.  The Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a).

Although the Veteran does not meet the applicable percentage standards, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  During the June 2014 Board hearing, the Veteran testified that his symptoms affect him at work sometimes requiring him to leave work.  The Veteran reports that it is hard for him to maintain a job, he has been through several jobs, and because of his conditions, he is not able to stay at a job long.  The Veteran reports that he has had to resign from a job because of the pain he experiences as a result of his service-connected disabilities.  The Veteran reports that he is unable to lift objects heavier than 15 to 20 pounds.  As a result, the Veteran reports that he is unable to do certain jobs.  

During the hearing the Veteran also reported that he had been employed by a "temp service" for the five to six months prior.  The Veteran reported that the job prior to that was another temp job that was more of a full time job, but he only worked there for a couple of days because it required a lot of lifting.  The Veteran contends that he goes from job to job due to his hernia.    

The record is not clear that the Veteran is able to secure and follow a substantially gainful occupation pursuant to 38 C.F.R. § 4.16(b) (emphasis added).  Additional information is needed from the Veteran.  Also, the Board finds that referral of the TDIU issue for extra-schedular consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU. In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, to obtain relevant information.

2. Forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

3. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

						(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


